DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 2, 4, 9, 10, 12, 16, and 17, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	For examination purposes, “and/or” will be read as “or”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20180301685 A1).
	Regarding claim 1, Jeon discloses a tab (210), comprising:
	a tab body (210 body), wherein the tab body (210 body) comprises a first end (right end of 210 connected to the battery cell, 200, of Fig. 4), a second end (left end which is opposite of right end 
	a plurality of protruding portions (top of 212a) or a plurality of recessed portions (bottom of 212a) disposed on the side (middle portion of 210 of Fig. 4), but does not teach wherein the plurality of protruding portions have different maximum heights or the plurality of recessed portions have different maximum depths.
	However, Jeon teaches the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide different heights to account for manufacturing tolerances and ensure the tabs aren't damaged in formation.
	While Jeon does not explicitly disclose the protruding portions having different maximum heights or the recessed portions having different maximum depths, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the maximum heights or maximum depths, since such a modification would have involved a mere change in the dimension of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 
	Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	The examiner notes that because the claim only recites “different” without any quantification, infinitesimal differences created by the manufacturing process are included in the claim.
	Regarding claim 2, Jeon further discloses the tab (210) according to claim 1, wherein in the length direction of the tab (length direction of 210), the plurality of protruding portions (top of 212a) or 
	However, Jeon teaches the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide different heights to account for manufacturing tolerances and ensure the tabs aren't damaged in formation.
	While Jeon does not explicitly disclose the protruding portions having different maximum heights or the recessed portions having different maximum depths sequentially increase from the first end to the second end, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the maximum heights or maximum depths, since such a modification would have involved a mere change in the dimension of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 
	Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	The examiner notes that because the claim only recites “different” without any quantification, infinitesimal differences created by the manufacturing process are included in the claim.
	Regarding claim 3, Jeon further discloses the tab (210) according to claim 2, but does not teach wherein a ratio of a maximum height of a protruding portion near the first end to a maximum height of a protruding portion near the second end is greater than 1:4, or a ratio of a maximum depth of a 
	The examiner notes that the claim includes the case where the ranges of height are within manufacturing tolerances, as they only have to be different, and greater than 1:4 includes everything to the upper bound.  As Jeon teaches that the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide different heights to account for manufacturing tolerances and ensure the tabs aren't damaged in formation.

	Regarding claim 4, Jeon further discloses the tab (210) according to claim 1, wherein in the length direction of the tab (length direction of 210), the plurality of protruding portions (top of 212a) or the plurality of recessed portions (bottom of 212a) are disposed at intervals (spaced apart a predetermined distance from each other [0053]), but does not teach a maximum height of an outermost protruding portion is greater than a maximum height of a middle protruding portion, or a maximum depth of an outermost recessed portion is greater than a maximum depth of a middle recessed portion.
	However, Jeon teaches the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide different heights to account for manufacturing tolerances and ensure the tabs aren't damaged in formation.
	Regarding claim 5, Jeon further discloses the tab (210) according to claim 4, but does not teach wherein a ratio of the maximum height of the outermost protruding portion to the maximum height of the middle protruding portion is greater than 4:1, or a ratio of the maximum depth of the outermost recessed portion to the maximum depth of the middle recessed portion is greater than 4:1.
	The examiner notes that the claim includes the case where the ranges of height are within manufacturing tolerances, as they only have to be different, and greater than 4:1 includes everything to 
	Regarding claim 6, Jeon further discloses the tab (210) according to claim 1, wherein a cross-section of each of the protruding portions or the recessed portions is in a shape of a semi-circle, or a circular arc (semispherical shape [0022]).
	
	Regarding claim 8, Jeon further discloses the tab (210) according to claim 6, wherein the cross-section of the protruding portion or the recessed portion is in a shape of a circular arc (semispherical cross-sections [0022]), but does not teach a radian of any point on the circular arc is θ, wherein θ is greater than 45 degrees and less than 90 degrees.
	However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.05.
	Thus, it would have been obvious to one of ordinary skill in the art to optimize the semispherical cross-sections of Jeon to a radian of any point on the circular arc is θ, wherein θ is greater than 45 degrees and less than 90 degrees, in order to prevent damages to tabs ([0017]). 
	 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20180301685 A1), as applied to claim 1 above, and further in view of Tadashi et al. (US 20100310927 A1).
	Regarding claim 7, Jeon further discloses the tab (210) according to claim 6, wherein each of the protruding portions is a formed in a shape other than the semispherical shape according to a selection 
	However, Jeon teaches that the pressing member may be formed in a shape other than the semispherical shape according to a selection of a designer ([0022]), such as a bolt shape ([0023]).
	Tadashi teaches secondary battery with a highly reliable current collection structure, wherein a groove on a conductive sheet has a cross-section shape, which can be wedge shape or semicircular shape [0126]. Tadashi further teaches regardless of the shape of the grooves, the effect of controlling the heat conduction of the conductive sheet can be obtained [0126].  
	Jeon and Tadashi are analogous in the field of secondary batteries because both are about preventing damage to the battery. Thus, it would have been obvious to one of ordinary skill in the art to modify the designer shape of the pressing member to form protruding portions in that designer shape or form recess portions of Jeon to a wedge shape of Tadashi, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20180301685 A1), and further in view of Park et al. (WO 2019045310 A1, machine translation provided in this Office Action).
	Regarding claim 9, Jeon further discloses an electrode plate, comprising:
	
	a tab (210) comprising a tab body (210 body);
	The examiner notes that the Jeon is silent regarding the specific battery structure, and thus is silent regarding a current collector (although it would include one).
	but does not explicitly teach a current collector.
	However, Park teaches a pouch-type secondary battery that compromises of a current collector (part of 10, [0055]-[0056], Fig. 4). 
	Jeon and Park are analogous in the field of secondary batteries because both are about preventing damage to the battery. Thus, it would have been obvious to one of ordinary skill in the art to specify the battery of Jeon to include the current collector of Park, in order to address the travel of electricity generated in the electrode assembly (10).
	wherein the tab body (210 body) comprises a first end (right end of 210 of Fig. 4), a second end (left end which is opposite of right end; Fig. 4), and a side connected to the first end and the second end along a length direction of the tab (middle portion of 210 connected to the right end and left end of 210 along a length direction of 210 of Fig. 4);
	Park further teaches the first end of the tab (11+12a) is connected to the current collector (part of 10);
	Modified Jeon further teaches the tab (210) further comprises a plurality of protruding portions (top of 212a) or a plurality of recessed portions (bottom of 212a) disposed on the side (middle portion of 210 of Fig. 4), but does not teach wherein the plurality of protruding portions have different maximum heights or the plurality of recessed portions have different maximum depths.

	Regarding claim 10, modified Jeon further discloses the electrode plate according to claim 9, wherein in the length direction of the tab (length direction of 210), the plurality of protruding portions (top of 212a) or the plurality of recessed portions (bottom of 212a) are disposed at intervals (spaced apart a predetermined distance from each other [0053]), but does not teach the maximum heights of the plurality of protruding portions or the maximum depths of the plurality of recessed portions sequentially increase from the first end to the second end respectively.
	However, Jeon teaches the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide different heights to account for manufacturing tolerances and ensure the tabs aren't damaged in formation.
	Regarding claim 11, modified Jeon further discloses the electrode plate according to claim 10, but does not teach wherein a ratio of a maximum height of a protruding portion near the first end to a maximum height of a protruding portion near the second end is greater than 1:4, or a ratio of a maximum depth of a recessed portion near the first end to a maximum depth of a recessed portion near the second end is greater than 1:4.
	The examiner notes that the claim includes the case where the ranges of height are within manufacturing tolerances, as they only have to be different, and greater than 1:4 includes everything to the upper bound.  As Jeon teaches that the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to 
	Regarding claim 12, modified Jeon further discloses the electrode plate according to claim 9, wherein in the length direction of the tab (length direction of 210), the plurality of protruding portions (top of 212a) or the plurality of recessed portions (bottom of 212a) are disposed at intervals (spaced apart a predetermined distance from each other [0053]), but does not teach a maximum height of an outermost protruding portion is greater than a maximum height of a middle protruding portion, or a maximum depth of an outermost recessed portion is greater than a maximum depth of a middle recessed portion.
	However, Jeon teaches the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide different heights to account for manufacturing tolerances and ensure the tabs aren't damaged in formation.
	Regarding claim 13, modified Jeon further discloses the electrode plate according to claim 12, but does not teach wherein a ratio of the maximum height of the outermost protruding portion to the maximum height of the middle protruding portion is greater than 4:1, or a ratio of the maximum depth of the outermost recessed portion to the maximum depth of the middle recessed portion is greater than 4:1.
	The examiner notes that the claim includes the case where the ranges of height are within manufacturing tolerances, as they only have to be different, and greater than 4:1 includes everything to the upper bound.  As Jeon teaches that the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide different heights to account for manufacturing tolerances and ensure the tabs aren't damaged in formation.
claim 14, Jeon further discloses the electrode plate according to claim 9, wherein a cross-section of each of the protruding portions or the recessed portions is in a shape of a semi-circle, or a circular arc (semispherical shape [0022]). 
	Regarding claim 16, Jeon further discloses a battery, comprising:
	a battery cell (200);
	a packaging film for sealing the battery cell (battery case for sealing the battery cell [0026]); and
	a tab (210);
	but does not teach a sealant layer;
	However, Park teaches a pouch-type secondary battery that compromises of a sealant layer (insulating portion, 14, Fig. 4). 
	Jeon and Park are analogous in the field of secondary batteries because both are about preventing damage to the battery. Thus, it would have been obvious to one of ordinary skill in the art to modify the battery of Jeon to include the sealant layer (14) of Park, in order to prevent electricity to flow to the battery case (13).
	Modified Jeon further teaches wherein, the tab (210) comprises a tab body (210 body), the tab body (210 body) comprises a first end (right end of 210 connected to the battery cell, 200, of Fig. 4), a second end (left end which is opposite of right end connected to the battery cell, 200; Fig. 4), and a side connected to the first end and the second end along a length direction of the tab (middle portion of 210 connected to the right end and left end of 210 along a length direction of 210 of Fig. 4);
	the tab (210) further comprises a plurality of protruding portions (top of 212a) or a plurality of recessed portions (bottom of 212a) disposed on the side (middle portion of 210 of Fig. 4), but does not teach wherein the plurality of protruding portions have different maximum heights or the plurality of recessed portions have different maximum depths.

	wherein the first end of the tab (right end of 210 of Fig. 4) is connected with the battery cell (200; Fig. 4), and Park teaches the second end (12b) of the tab (12) passes through the sealant layer (14) and extends out of the packaging film (13), the sealant layer (14) is adherent to the packaging film (13) and the tab (12), and therefore it would be obvious to one of ordinary skill in the art to specify the disposition of the plurality of protruding portions or the plurality of recessed portions to be in a contact area between the tab and the sealant layer.
	Regarding claim 17, modified Jeon further discloses the battery according to claim 16, wherein in the length direction of the tab (length direction of 210), the plurality of protruding portions (top of 212a) or the plurality of recessed portions (bottom of 212a) are disposed at intervals (spaced apart a predetermined distance from each other [0053]), but does not teach a maximum height of an outermost protruding portion is greater than a maximum height of a middle protruding portion, or a maximum depth of an outermost recessed portion is greater than a maximum depth of a middle recessed portion.
	However, Jeon teaches the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide different heights to account for manufacturing tolerances and ensure the tabs aren't damaged in formation.
	Regarding claim 18, modified Jeon further discloses the battery according to claim 17, but does not teach wherein a ratio of a maximum height of a protruding portion near the first end to a maximum height of a protruding portion near the second end is greater than 1:4, or a ratio of a maximum depth of 
	The examiner notes that the claim includes the case where the ranges of height are within manufacturing tolerances, as they only have to be different, and greater than 1:4 includes everything to the upper bound.  As Jeon teaches that the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide different heights to account for manufacturing tolerances and ensure the tabs aren't damaged in formation.
	Regarding claim 19, modified Jeon further discloses the battery according to claim 16, wherein in the length direction of the tab (length direction of 210), the plurality of protruding portions (top of 212a) or the plurality of recessed portions (bottom of 212a) are disposed at intervals (spaced apart a predetermined distance from each other [0053]), but does not teach a maximum height of an outermost protruding portion is greater than a maximum height of a middle protruding portion, or a maximum depth of an outermost recessed portion is greater than a maximum depth of a middle recessed portion.
	However, Jeon teaches the reasons for protrusions is to prevent damages to tabs ([0017]), absent criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide different heights to account for manufacturing tolerances and ensure the tabs aren't damaged in formation.
	Regarding claim 20, modified Jeon further discloses the battery according to claim 19, but does not teach wherein a ratio of the maximum height of the outermost protruding portion to the maximum height of the middle protruding portion is greater than 4:1, or a ratio of the maximum depth of the outermost recessed portion to the maximum depth of the middle recessed portion is greater than 4:1.
	The examiner notes that the claim includes the case where the ranges of height are within manufacturing tolerances, as they only have to be different, and greater than 4:1 includes everything to .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20180301685 A1), and further in view of Park et al. (WO 2019045310 A1, machine translation provided in this Office Action), as applied to claim 9 above, and further in view of Tadashi et al. (US 20100310927 A1).
	Regarding claim 15, modified Jeon further discloses the electrode plate according to claim 14, wherein each of the protruding portions is a formed in a shape other than the semispherical shape according to a selection of a designer ([0022]), but does not teach wherein each of the protruding portions is a formed in a wedge object having a cross-section in a shape of a wedge or each of the recessed portions is a wedge groove having a cross-section in a shape of a wedge; a width of the wedge object gradually decreases externally from the side along a maximum height direction of the wedge object or a width of the wedge groove gradually decreases internally from the side along a maximum depth direction of the wedge groove, and the wedge object or the wedge groove comprises a first wedge portion and a second wedge portion, wherein the first wedge portion protrudes externally from the side or is recessed internally from the side, and the second wedge portion is disposed on an end face of the first wedge portion far away from the side to have a step-shaped connection with the first wedge portion.
	However, Jeon teaches that the pressing member may be formed in a shape other than the semispherical shape according to a selection of a designer ([0022]), such as a bolt shape ([0023]).
	Tadashi teaches secondary battery with a highly reliable current collection structure, wherein a groove on a conductive sheet has a cross-section shape, which can be wedge shape or semicircular 
	Jeon and Tadashi are analogous in the field of secondary batteries because both are about preventing damage to the battery. Thus, it would have been obvious to one of ordinary skill in the art to modify the designer shape of the pressing member to form protruding portions in that designer shape or form recess portions of Jeon to a wedge shape of Tadashi, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728